Court of Appeals
                           Sixth Appellate District of Texas

                                        JUDGMENT


In re The State of Texas ex rel. Reid                         Original Mandamus Proceeding
McCain
                                                        Memorandum Opinion delivered by Chief
No. 06-22-00119-CR                                      Justice Morriss, Justice Stevens and Justice
                                                        van Cleef participating.


       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the relief
sought. Therefore, we deny the petition.



                                                        RENDERED SEPTEMBER 9, 2022
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk